
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 1379
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 11, District of Columbia
		  Official Code, to revise certain administrative authorities of the District of
		  Columbia courts, and to authorize the District of Columbia Public Defender
		  Service to provide professional liability insurance for officers and employees
		  of the Service for claims relating to services furnished within the scope of
		  employment with the Service.
	
	
		1.Short TitleThis Act may be cited as the
			 D.C. Courts and Public Defender
			 Service Act of 2011.
		2.Authorities of District of Columbia
			 Courts
			(a)Permitting Judicial Conference on Biennial
			 Basis; Attendance of Magistrate JudgesSection 11–744, District of Columbia
			 Official Code, is amended—
				(1)in the first sentence, by striking
			 annually and inserting biennially or
			 annually;
				(2)in the first sentence, by striking
			 active judges and inserting active judges and magistrate
			 judges;
				(3)in the third sentence, by striking
			 Every judge and inserting Every judge and magistrate
			 judge; and
				(4)in the third sentence, by striking
			 Courts of Appeals and inserting Court of
			 Appeals.
				(b)Emergency Authority To Toll or Delay
			 Judicial Proceedings
				(1)Proceedings in Superior Court
					(A)In generalSubchapter III of Chapter 9 of title 11,
			 District of Columbia Official Code, is amended by adding at the end the
			 following new section:
						
							11–947.Emergency authority to toll or delay
				proceedings.
								(a)Tolling or delaying proceedings
									(1)In generalIn the event of a natural disaster or other
				emergency situation requiring the closure of Superior Court or rendering it
				impracticable for the United States or District of Columbia Government or a
				class of litigants to comply with deadlines imposed by any Federal or District
				of Columbia law or rule that applies in the Superior Court, the chief judge of
				the Superior Court may exercise emergency authority in accordance with this
				section.
									(2)Scope of authority(A)The chief judge may enter such order or
				orders as may be appropriate to delay, toll, or otherwise grant relief from the
				time deadlines imposed by otherwise applicable laws or rules for such period as
				may be appropriate for any class of cases pending or thereafter filed in the
				Superior Court.
										(B)The authority conferred by this section
				extends to all laws and rules affecting criminal and juvenile proceedings
				(including, pre-arrest, post-arrest, pretrial, trial, and post-trial
				procedures) and civil, family, domestic violence, probate and tax
				proceedings.
										(3)Unavailability of chief judgeIf the chief judge of the Superior Court is
				absent or disabled, the authority conferred by this section may be exercised by
				the judge designated under section 11–907(a) or by the Joint Committee on
				Judicial Administration.
									(4)Habeas corpus unaffectedNothing in this section shall be construed
				to authorize suspension of the writ of habeas corpus.
									(b)Criminal
				CasesIn exercising the
				authority under this section for criminal cases, the chief judge shall consider
				the ability of the United States or District of Columbia Government to
				investigate, litigate, and process defendants during and after the emergency
				situation, as well as the ability of criminal defendants as a class to prepare
				their defenses.
								(c)Issuance of OrdersThe United States Attorney for the District
				of Columbia or the Attorney General for the District of Columbia or the
				designee of either may request issuance of an order under this section, or the
				chief judge may act on his or her own motion.
								(d)Duration of OrdersAn order entered under this section may not
				toll or extend a time deadline for a period of more than 14 days, except that
				if the chief judge determines that an emergency situation requires additional
				extensions of the period during which deadlines are tolled or extended, the
				chief judge may, with the consent of the Joint Committee on Judicial
				Administration, enter additional orders under this section in order to further
				toll or extend such time deadline.
								(e)NoticeUpon issuing an order under this section,
				the chief judge—
									(1)shall make all reasonable efforts to
				publicize the order, including, when possible, announcing the order on the
				District of Columbia Courts Web site; and
									(2)shall send notice of the order, including
				the reasons for the issuance of the order, to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Oversight
				and Government Reform of the House of Representatives.
									(f)Required ReportsNot later than 180 days after the
				expiration of the last extension or tolling of a time period made by the order
				or orders relating to an emergency situation, the chief judge shall submit a
				brief report to the Committee on Homeland Security and Governmental Affairs of
				the Senate, the Committee on Oversight and Government Reform of the House of
				Representatives, and the Joint Committee on Judicial Administration describing
				the orders, including—
									(1)the reasons for issuing the orders;
									(2)the duration of the orders;
									(3)the effects of the orders on litigants;
				and
									(4)the costs to the court resulting from the
				orders.
									(g)ExceptionsThe notice under subsection (e)(2) and the
				report under subsection (f) are not required in the case of an order that tolls
				or extends a time deadline for a period of less than 14
				days.
								.
					(B)Clerical amendmentThe table of contents of chapter 9 of title
			 11, District of Columbia Official Code, is amended by adding at the end of the
			 items relating to subchapter III the following:
						
							
								11–947. Emergency authority to
				toll or delay
				proceedings.
							
							.
					(2)Proceedings in Court of Appeals
					(A)In generalSubchapter III of chapter 7 of title 11,
			 District of Columbia Official Code, is amended by adding at the end the
			 following new section:
						
							11–745.Emergency authority to toll or delay
				proceedings.
								(a)Tolling or delaying proceedings
									(1)In generalIn the event of a natural disaster or other
				emergency situation requiring the closure of the Court of Appeals or rendering
				it impracticable for the United States or District of Columbia Government or a
				class of litigants to comply with deadlines imposed by any Federal or District
				of Columbia law or rule that applies in the Court of Appeals, the chief judge
				of the Court of Appeals may exercise emergency authority in accordance with
				this section.
									(2)Scope of authorityThe chief judge may enter such order or
				orders as may be appropriate to delay, toll, or otherwise grant relief from the
				time deadlines imposed by otherwise applicable laws or rules for such period as
				may be appropriate for any class of cases pending or thereafter filed in the
				Court of Appeals.
									(3)Unavailability of chief judgeIf the chief judge of the Court of Appeals
				is absent or disabled, the authority conferred by this section may be exercised
				by the judge designated under section 11–706(a) or by the Joint Committee on
				Judicial Administration.
									(4)Habeas corpus unaffectedNothing in this section shall be construed
				to authorize suspension of the writ of habeas corpus.
									(b)Issuance of OrdersThe United States Attorney for the District
				of Columbia or the Attorney General for the District of Columbia or the
				designee of either may request issuance of an order under this section, or the
				chief judge may act on his or her own motion.
								(c)Duration of OrdersAn order entered under this section may not
				toll or extend a time deadline for a period of more than 14 days, except that
				if the chief judge determines that an emergency situation requires additional
				extensions of the period during which deadlines are tolled or extended, the
				chief judge may, with the consent of the Joint Committee on Judicial
				Administration, enter additional orders under this section in order to further
				toll or extend such time deadline.
								(d)NoticeUpon issuing an order under this section,
				the chief judge—
									(1)shall make all reasonable efforts to
				publicize the order, including, when possible, announcing the order on the
				District of Columbia Courts Web site; and
									(2)shall send notice of the order, including
				the reasons for the issuance of the order, to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on Oversight
				and Government Reform of the House of Representatives.
									(e)Required ReportsNot later than 180 days after the
				expiration of the last extension or tolling of a time period made by the order
				or orders relating to an emergency situation, the chief judge shall submit a
				brief report to the Committee on Homeland Security and Governmental Affairs of
				the Senate, the Committee on Oversight and Government Reform of the House of
				Representatives, and the Joint Committee on Judicial Administration describing
				the orders, including—
									(1)the reasons for issuing the orders;
									(2)the duration of the orders;
									(3)the effects of the orders on litigants;
				and
									(4)the costs to the court resulting from the
				orders.
									(f)ExceptionsThe notice under subsection (d)(2) and the
				report under subsection (e) are not required in the case of an order that tolls
				or extends a time deadline for a period of less than 14
				days.
								.
					(B)Clerical amendmentThe table of contents of chapter 7 of title
			 11, District of Columbia Official Code, is amended by adding at the end of the
			 items relating to subchapter III the following:
						
							
								11–745. Emergency authority to
				toll or delay
				proceedings.
							
							.
					(c)Permitting Agreements To Provide Services
			 on a Reimbursable Basis to Other District Government Offices
				(1)In generalSection 11–1742, District of Columbia
			 Official Code, is amended by adding at the end the following new
			 subsection:
					
						(d)To prevent duplication and to promote
				efficiency and economy, the Executive Officer may enter into agreements to
				provide the Mayor of the District of Columbia with equipment, supplies, and
				services and credit reimbursements received from the Mayor for such equipment,
				supplies, and services to the appropriation of the District of Columbia Courts
				against which they were
				charged.
						.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to fiscal year 2010 and each succeeding
			 fiscal year.
				3.Liability Insurance for Public Defender
			 ServiceSection 307 of the
			 District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec.
			 2–1607, D.C. Official Code) is amended by adding at the end the following new
			 subsection:
			
				(e)The Service shall, to the extent the
				Director considers appropriate, provide representation for and hold harmless,
				or provide liability insurance for, any person who is an employee, member of
				the Board of Trustees, or officer of the Service for money damages arising out
				of any claim, proceeding, or case at law relating to the furnishing of
				representational services or management services or related services under this
				Act while acting within the scope of that person’s office or employment,
				including but not limited to such claims, proceedings, or cases at law
				involving employment actions, injury, loss of liberty, property damage, loss of
				property, or personal injury, or death arising from malpractice or negligence
				of any such officer or
				employee.
				.
		4.Reduction in term of service of judges on
			 family court of the superior court
			(a)Reduction in term of serviceSection 11–908A(c)(1), District of Columbia
			 Official Code, is amended by striking 5 years and inserting
			 3 years.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to any individual serving as a judge on
			 the Family Court of the Superior Court of the District of Columbia on or after
			 the date of the enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
